DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Restriction/Election
Applicant’s election without traverse of Group I, Species 7 in the reply filed on 18 January 2021 is acknowledged.
Claims 12-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. 

Information Disclosure Statement
Applicant should note that the large number of references in the attached IDS(s) have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search.   See MPEP 609.05(b).  Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.
It is noted that copies of the Foreign References and Non-Patent Literature References are filed in the Parent Application 14/067563.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-8 and 18-20 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Draper 20120119512 in view of Hayashi 20040035114 and Brautsch 20100115960.
Regarding claim 1, Draper teaches a system (10, 200), comprising: 
an oxidant compressor (12, 64, 24) configured to produce a compressed stream of an oxidant (air 26, 66); 
a turbine combustor (32, 72) configured to receive the compressed stream of the oxidant from the oxidant compressor (Figs 1, 3) and configured to inject separate streams of a portion of the oxidant (26, 66), a diluent (recirculated exhaust air 50, 90 from compressor(s) 30, 70), and a fuel (28, 68) into the turbine combustor to produce a diffusion flame ([0003, 0062] teach separate injection of fluids, which by definition, produces a diffusion flame; Figs 1, 3); 
a turbine (74, 34) configured to be driven by combustion products from the diffusion flame in the turbine combustor (Figs 1, 3); 
an exhaust gas compressor (30, 70) configured to compress and route an exhaust gas (50, 90) from the turbine to the turbine combustor along an exhaust recirculation path (52, 92), and 
wherein at least a portion of the exhaust gas is directed to the combustor as the diluent (Figs 1, 3); and 
a control system ([0056]) configured to:
adjust flow rates of the portion of the oxidant ([0056]; e.g. via compressor modulation), the diluent ([0056]; e.g. via pressure balance of the system), and the fuel ([0056]; e.g. via gas control valve) to the turbine combustor in a stoichiometric control mode ([0056] e.g., at base load, 100%) to drive a first target load of the turbine (e.g., 100% load); and 

wherein the second target load of the turbine is less than the first target load ([0056-57] as discussed above; Fig 5), 
wherein an equivalence ratio of the turbine combustor to drive the first target load and the second target load is between 0.95 and 1.05 (at 1; [0056-57]; Fig 5), and 
wherein an amount of carbon monoxide in the combustion products produced in the stoichiometric control mode is less than 5000 parts per million by volume ([0036, 53, 80] CO being less than 10, 5, or 1 ppm; note, it is not clear whether the combustion products include any combustion products downstream of the combustor or only limited to combustion products present between the combustor and the turbine; Applicant’s Specification refers to combustion products in the combustor, between the combustor and the turbine, in the turbine, and downstream of the turbine; thus, the combustion products are interpreted as the working fluid downstream from the combustor, including, e.g., flow 50).
Draper is silent as to whether the diluent, fuel, and oxidant are injected via a diffusion nozzle; and whether the control system is a tangible, machine-readable medium comprising one or more instructions configured to be executed by a processor, wherein the one or more instructions are configured to cause the processor to adjust the valve(s) and compressor(s). 
However, Hayashi teaches a diffusion burner nozzle (5) usable to deliver an oxidant (air through 27 and 12b), a fuel (fuel gas 13a or liquid fuel in 14), and a diluent (12c) to a combustor (4) of a gas turbine engine (Title).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to us a fuel nozzle to deliver the three fluids of Draper as taught by Hayashi in order to provide stable, low NOx combustion (Hayashi [0010-11]).
Regarding the processor based controller, Brautsch teaches an EGR (exhaust gas recirculation) system comprising a diluting exhaust gas compressor (26, 27) and fuel gas valve(s) (31, 32), where the control system for adjusting the compressor(s) and valve(s) comprises a tangible, machine-readable medium comprising one or more instructions configured to be executed by a processor ([0040, 54]).

Regarding claim 2, Draper in view of Hayashi and Brautsch teaches all the limitations of the claimed invention as discussed above (including the control system being performed by a processor from a tangible memory as discussed above). Draper further teaches adjusting the flow rates of the portion of the oxidant, the diluent, and the fuel to the turbine combustor to transition from the stoichiometric control mode to a non-stoichiometric control mode to drive a third target load of the turbine (e.g., between 20-50% load; [0058-59]; Fig 5), and wherein the equivalence ratio in the non-stoichiometric control mode is above 1.05 or below 0.95 (equivalence ratio being less than 1.0; Fig 5).
Regarding claim 3, Draper in view of Hayashi and Brautsch teaches all the limitations of the claimed invention as discussed above. Draper further teaches the amount of carbon monoxide in the combustion products produced in the non-stoichiometric control mode is less than 5000 parts per million by volume  ([0036, 53, 80] CO being less than 10, 5, or 1 ppm at location 50).
Regarding claim 4, Draper in view of Hayashi and Brautsch teaches all the limitations of the claimed invention as discussed above. Draper further teaches the amount of carbon monoxide in the combustion products produced in the stoichiometric control mode is less than 1000 parts per million by volume  ([0036, 53, 80] CO being less than 10, 5, or 1 ppm at location 50).
Regarding claim 5, Draper in view of Hayashi and Brautsch teaches all the limitations of the claimed invention as discussed above. Draper further teaches the flow rates of the portion of the oxidant, the diluent, and the fuel to the turbine combustor in the stoichiometric control mode to drive the first target load are greater than the flow rates of the portion of the oxidant, the diluent, and the fuel to the turbine combustor in the stoichiometric control mode to drive the second target load ([0057]).
claim 6, Draper in view of Hayashi and Brautsch teaches all the limitations of the claimed invention as discussed above. Draper further teaches the equivalence ratio of the turbine combustor to drive the first target load and the second target load is 1.0 (Fig 5), and wherein the first target load comprises a rated load for the turbine (Fig 5; [0056-57]).
Regarding claim 7, Draper in view of Hayashi and Brautsch teaches all the limitations of the claimed invention as discussed above. Draper in view of Hayashi and Brautsch does not teach the turbine combustor comprises a first set of fuel nozzles coupled to a first fluid supply circuit and a second set of fuel nozzles coupled to a second fluid supply circuit, the diffusion fuel nozzle is part of either the first or second set of fuel nozzles, and the one or more instructions are configured to cause the processor to independently control fluid flows through the first and second fluid supply circuits.
However, Hayashi further teaches the turbine combustor comprises a first set of fuel nozzles (5; just as Applicant’s “set of fuel nozzles 164” in [0112] may include a single fuel nozzle “790”, Hayashi’s first set of fuel nozzles includes just the pilot diffusion nozzle 5) coupled to a first fluid supply circuit (diffuse gas fuel flow; Fig 6B) and a second set of fuel nozzles (16 fuel nozzles 9) coupled to a second fluid supply circuit (premix fuel flow, Fig 6B), the diffusion fuel nozzle is part of the first set of fuel nozzles (see above), and the one or more instructions are configured to cause the processor to independently control fluid flows through the first and second fluid supply circuits (Fig 6B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to us a fuel nozzle to deliver the three fluids of Draper as taught by Hayashi in order to provide stable, low NOx combustion (Hayashi [0010-11]).
Regarding claim 8, Draper in view of Hayashi and Brautsch teaches all the limitations of the claimed invention as discussed above. Draper in view of Hayashi and Brautsch does not teach the diffusion fuel nozzle comprises a first fuel passage and a first oxidant passage that are isolated from one another along the diffusion fuel nozzle.
However, Hayashi further teaches the diffusion fuel nozzle comprises a first fuel passage (14 or passage for 13a) and a first oxidant passage (27 and passage for 12b) that are isolated from one another along the diffusion fuel nozzle (Figs 1-3).

Regarding claim 18, Draper teaches a system (10, 200), comprising: 
an oxidant compressor (12, 64, 24) configured to produce a compressed stream of an oxidant (26, 66); 
a turbine combustor (32, 72) configured to receive the compressed stream of the oxidant from the oxidant compressor (Figs 1, 3)  and configured to inject separate streams of a portion of the oxidant (26, 66), a diluent (recirculated exhaust air 50, 90 from compressor(s), 30, 70), and a fuel (28, 68) into the turbine combustor to produce a diffusion flame ([0003, 0062] teach separate injection of fluids, which by definition, produces a diffusion flame; Figs 1, 3), and 
a turbine (74, 34) configured to be driven by combustion products from the diffusion flame in the turbine combustor (Figs 1, 3); and 
a control system configured to: 
adjust flow rates of the portion of the oxidant ([0056]; e.g. via compressor modulation), the diluent ([0056]; e.g. via pressure balance of the system), and the fuel ([0056]; e.g. via gas control valve) to the turbine combustor in a stoichiometric control mode ([0056] e.g., at base load, 100%) to drive a first target load of the turbine (e.g., 100% load); and 
adjust the flow rates of the portion of the oxidant, the diluent, and the fuel to the turbine combustor in the stoichiometric control mode to drive a second target load of the turbine ([0056] as discussed above; [0056-57] e.g. to a load between 100% base load and 50% load - when combustion may be unstable), 
wherein the second target load of the turbine is less than the first target load ([0056-57] as discussed above; Fig 5), 
wherein an equivalence ratio of the turbine combustor to drive the first target load and the second target load is between 0.95 and 1.05 (at 1; [0056-57]; Fig 5), and 
wherein an amount of carbon monoxide in the combustion products produced in the stoichiometric control mode is less than 5000 parts per million by volume ([0036, 53, 80] CO being less than 10, 5, or 1 ppm; note, it is not clear whether the combustion products include any combustion products downstream 
Draper is silent as to whether the diluent, fuel, and oxidant are injected via a diffusion nozzle; wherein the diffusion fuel nozzle comprises a first passage, a second passage, a third passage, and a fourth passage configured to inject separate streams of the portion of the oxidant, the diluent, and the fuel; and whether the control system is a tangible, machine-readable medium comprising one or more instructions configured to be executed by a processor, wherein the one or more instructions are configured to cause the processor to adjust the valve(s) and compressor(s). 
However, Hayashi teaches a diffusion burner nozzle (5) usable to deliver an oxidant (air through 27 and 12b), a fuel (fuel gas 13a or liquid fuel in 14), and a diluent (12c) to a combustor (4) of a gas turbine engine (Title) through four separate passages (any combination of 27, passage for 12b, 14, passage for 13a, and passage for 12c).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to us a fuel nozzle to deliver the three fluids of Draper as taught by Hayashi in order to provide stable, low NOx combustion (Hayashi [0010-11]).
Regarding the processor based controller, Brautsch teaches an EGR (exhaust gas recirculation) system comprising a diluting exhaust gas compressor (26, 27) and fuel gas valve(s) (31, 32), where the control system for adjusting the compressor(s) and valve(s) comprises a tangible, machine-readable medium comprising one or more instructions configured to be executed by a processor ([0040, 54]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a computational processor controller as in Brautsch for the control system of Draper, because Brautsch teaches such processors being usable for modulating exhaust gas compressors and fuel valves in EGR systems such as Draper’s to provide precise and timely control (Brautsch, [0040, 54]); and MPEP2144.04 (III) provides that broadly using an automatic or mechanical means (controller having a processor) to replace a manual activity (if Draper’s control system is not accomplished with a 
	Regarding claim 19, Draper in view of Hayashi and Brautsch teaches all the limitations of the claimed invention as discussed above (including the fuel, oxidant, and diluent injection means comprising a diffusion nozzle). Draper further teaches an exhaust gas compressor (30, 70), wherein the exhaust gas compressor is configured to compress and route only an exhaust gas from the turbine to the turbine combustor along an exhaust recirculation path (52, 92; Figs 1, 3), and wherein at least a portion of the exhaust gas is directed to the combustor as the diluent (Figs, 1, 3).
Regarding claim 20, Draper in view of Hayashi and Brautsch teaches all the limitations of the claimed invention as discussed above (including the control system being performed by a processor from a tangible memory as discussed above). Draper further teaches adjusting the flow rates of the portion of the oxidant, the diluent, and the fuel to the turbine combustor to transition from the stoichiometric control mode to a non-stoichiometric control mode to drive a third target load of the turbine (e.g., between 20-50% load; [0058-59]; Fig 5), and wherein the equivalence ratio in the non-stoichiometric control mode is above 1.05 or below 0.95 (equivalence ratio being less than 1.0; Fig 5).

Claims 1-6, 8-11, and 18-20 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Draper in view of Popovic 20130098048, and Brautsch 20100115960.
Regarding claim 1, Draper teaches a system (10, 200), comprising: 
an oxidant compressor (12, 64, 24) configured to produce a compressed stream of an oxidant (air 26, 66); 
a turbine combustor (32, 72) configured to receive the compressed stream of the oxidant from the oxidant compressor (Figs 1, 3) and configured to inject separate streams of a portion of the oxidant (26, 66), a diluent (recirculated exhaust air 50, 90 from compressor(s) 30, 70), and a fuel (28, 68) into the turbine combustor to produce a diffusion flame ([0003, 0062] teach separate injection of fluids, which by definition, produces a diffusion flame; Figs 1, 3); 
a turbine (74, 34) configured to be driven by combustion products from the diffusion flame in the turbine combustor (Figs 1, 3); 

wherein at least a portion of the exhaust gas is directed to the combustor as the diluent (Figs 1, 3); and 
a control system ([0056]) configured to:
adjust flow rates of the portion of the oxidant ([0056]; e.g. via compressor modulation), the diluent ([0056]; e.g. via pressure balance of the system), and the fuel ([0056]; e.g. via gas control valve) to the turbine combustor in a stoichiometric control mode ([0056] e.g., at base load, 100%) to drive a first target load of the turbine (e.g., 100% load); and 
adjust the flow rates of the portion of the oxidant, the diluent, and the fuel to the turbine combustor in the stoichiometric control mode to drive a second target load of the turbine ([0056] as discussed above; [0056-57] e.g. to a load between 100% base load and 50% load - when combustion may be unstable), 
wherein the second target load of the turbine is less than the first target load ([0056-57] as discussed above; Fig 5), 
wherein an equivalence ratio of the turbine combustor to drive the first target load and the second target load is between 0.95 and 1.05 (at 1; [0056-57]; Fig 5), and 
wherein an amount of carbon monoxide in the combustion products produced in the stoichiometric control mode is less than 5000 parts per million by volume ([0036, 53, 80] CO being less than 10, 5, or 1 ppm; note, it is not clear whether the combustion products include any combustion products downstream of the combustor or only limited to combustion products present between the combustor and the turbine; Applicant’s Specification refers to combustion products in the combustor, between the combustor and the turbine, in the turbine, and downstream of the turbine; thus, the combustion products are interpreted as the working fluid downstream from the combustor, including, e.g., flow 50).
Draper is silent as to whether the diluent, fuel, and oxidant are injected via a diffusion nozzle; and whether the control system is a tangible, machine-readable medium comprising one or more instructions configured to be executed by a processor, wherein the one or more instructions are configured to cause the processor to adjust the valve(s) and compressor(s). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to us a fuel nozzle to deliver the three fluids of Draper as taught by Popovic in order to enable high efficiency, substantially complete combustion, with a short residence period and strong flame stability (Popovic [0005]).
Regarding the processor based controller, Brautsch teaches an EGR (exhaust gas recirculation) system comprising a diluting exhaust gas compressor (26, 27) and fuel gas valve(s) (31, 32), where the control system for adjusting the compressor(s) and valve(s) comprises a tangible, machine-readable medium comprising one or more instructions configured to be executed by a processor ([0040, 54]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a computational processor controller as in Brautsch for the control system of Draper in view of Popovic, because Brautsch teaches such processors being usable for modulating exhaust gas compressors and fuel valves in EGR systems such as Draper’s to provide precise and timely control (Brautsch, [0040, 54]); and MPEP2144.04 (III) provides that broadly using an automatic or mechanical means (controller having a processor) to replace a manual activity (if Draper’s control system is not accomplished with a controller having a processor; e.g. is done manually) which accomplished the same result (as in Draper) is not sufficient to distinguish over the prior art. 
Regarding claim 2, Draper in view of Popovic and Brautsch teaches all the limitations of the claimed invention as discussed above (including the control system being performed by a processor from a tangible memory as discussed above). Draper further teaches adjusting the flow rates of the portion of the oxidant, the diluent, and the fuel to the turbine combustor to transition from the stoichiometric control mode to a non-stoichiometric control mode to drive a third target load of the turbine (e.g., between 20-50% load; [0058-59]; Fig 5), and wherein the equivalence ratio in the non-stoichiometric control mode is above 1.05 or below 0.95 (equivalence ratio being less than 1.0; Fig 5).
Regarding claim 3, Draper in view of Popovic and Brautsch teaches all the limitations of the claimed invention as discussed above. Draper further teaches the amount of carbon monoxide in the combustion 
Regarding claim 4, Draper in view of Popovic and Brautsch teaches all the limitations of the claimed invention as discussed above. Draper further teaches the amount of carbon monoxide in the combustion products produced in the stoichiometric control mode is less than 1000 parts per million by volume  ([0036, 53, 80] CO being less than 10, 5, or 1 ppm at location 50).
Regarding claim 5, Draper in view of Popovic and Brautsch teaches all the limitations of the claimed invention as discussed above. Draper further teaches the flow rates of the portion of the oxidant, the diluent, and the fuel to the turbine combustor in the stoichiometric control mode to drive the first target load are greater than the flow rates of the portion of the oxidant, the diluent, and the fuel to the turbine combustor in the stoichiometric control mode to drive the second target load ([0057]).
Regarding claim 6, Draper in view of Popovic and Brautsch teaches all the limitations of the claimed invention as discussed above. Draper further teaches the equivalence ratio of the turbine combustor to drive the first target load and the second target load is 1.0 (Fig 5), and wherein the first target load comprises a rated load for the turbine (Fig 5; [0056-57]).
Regarding claim 8, Draper in view of Popovic and Brautsch teaches all the limitations of the claimed invention as discussed above. Draper in view of Popovic and Brautsch as discussed so far, does not teach the diffusion fuel nozzle comprises a first fuel passage and a first oxidant passage that are isolated from one another along the diffusion fuel nozzle.
However, Popovic further teaches the diffusion fuel nozzle comprises a first fuel passage (60 or 68) and a first oxidant passage (62) that are isolated from one another along the diffusion fuel nozzle (Fig 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to us a fuel nozzle to deliver the three fluids of Draper in view of Popovic and Brautsch as taught by Popovic in order to enable high efficiency, substantially complete combustion, with a short residence period and strong flame stability (Popovic [0005]).
Regarding claim 9, Draper in view of Popovic and Brautsch teaches all the limitations of the claimed invention as discussed above. Draper in view of Popovic and Brautsch as discussed so far, does not teach 
However, Popovic further teaches the turbine combustor comprises a second diffusion fuel nozzle (24; Fig 2; identical to the first diffusion nozzle) configured to inject separate streams of a second portion of the oxidant, a second diluent, and a second fuel into the turbine combustor to produce a second diffusion flame (Figs 2-4; each diffusion nozzle 24 receiving separate portions of diluent, fuel, and oxidant to inject into the combustor).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to us a fuel nozzle to deliver the three fluids of Draper in view of Popovic and Brautsch as taught by Popovic in order to enable high efficiency, substantially complete combustion, with a short residence period and strong flame stability (Popovic [0005]).
Regarding claim 10, Draper in view of Popovic and Brautsch teaches all the limitations of the claimed invention as discussed above (including the combustor comprising two identical diffusion fuel nozzles, each with identical passages and flows of fuel, diluent, and oxidant). Draper further teaches adjusting all the flow rates of the portions of the oxidant, the diluent, and the fuel to the combustor in the stoichiometric control mode to drive a third target load (i.e., any other load rating between 100% and 50% different from the first and second load; Fig 5), and wherein the ratio of the flow rates in the combustor generates a combined stoichiometric ratio of the turbine combustor that is approximately 1.0 (Fig 5). 
Regarding claim 11, Draper in view of Popovic and Brautsch teaches all the limitations of the claimed invention as discussed above. Draper further teaches all fuel, air, and diluent flows being delivered individually/separately to the combustor ([0003, 0062]).
Draper in view of Popovic and Brautsch as discussed so far, does not teach the turbine combustor is without premix fuel nozzles. 
However, Popovic further teaches the turbine combustor is without premix fuel nozzles (Fig 2 showing only diffusion nozzles 24).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to us a fuel nozzle to deliver the three fluids of Draper in view of Popovic and Brautsch 
Regarding claim 18, Draper teaches a system (10, 200), comprising: 
an oxidant compressor (12, 64, 24) configured to produce a compressed stream of an oxidant (26, 66); 
a turbine combustor (32, 72) configured to receive the compressed stream of the oxidant from the oxidant compressor (Figs 1, 3)  and configured to inject separate streams of a portion of the oxidant (26, 66), a diluent (recirculated exhaust air 50, 90 from compressor(s), 30, 70), and a fuel (28, 68) into the turbine combustor to produce a diffusion flame ([0003, 0062] teach separate injection of fluids, which by definition, produces a diffusion flame; Figs 1, 3), and 
a turbine (74, 34) configured to be driven by combustion products from the diffusion flame in the turbine combustor (Figs 1, 3); and 
a control system configured to: 
adjust flow rates of the portion of the oxidant ([0056]; e.g. via compressor modulation), the diluent ([0056]; e.g. via pressure balance of the system), and the fuel ([0056]; e.g. via gas control valve) to the turbine combustor in a stoichiometric control mode ([0056] e.g., at base load, 100%) to drive a first target load of the turbine (e.g., 100% load); and 
adjust the flow rates of the portion of the oxidant, the diluent, and the fuel to the turbine combustor in the stoichiometric control mode to drive a second target load of the turbine ([0056] as discussed above; [0056-57] e.g. to a load between 100% base load and 50% load - when combustion may be unstable), 
wherein the second target load of the turbine is less than the first target load ([0056-57] as discussed above; Fig 5), 
wherein an equivalence ratio of the turbine combustor to drive the first target load and the second target load is between 0.95 and 1.05 (at 1; [0056-57]; Fig 5), and 
wherein an amount of carbon monoxide in the combustion products produced in the stoichiometric control mode is less than 5000 parts per million by volume ([0036, 53, 80] CO being less than 10, 5, or 1 ppm; note, it is not clear whether the combustion products include any combustion products downstream of the combustor or only limited to combustion products present between the combustor and the turbine; 
Draper is silent as to whether the diluent, fuel, and oxidant are injected via a diffusion nozzle; wherein the diffusion fuel nozzle comprises a first passage, a second passage, a third passage, and a fourth passage configured to inject separate streams of the portion of the oxidant, the diluent, and the fuel; and whether the control system is a tangible, machine-readable medium comprising one or more instructions configured to be executed by a processor, wherein the one or more instructions are configured to cause the processor to adjust the valve(s) and compressor(s). 
However, Popovic teaches a diffusion burner nozzle (24; Title) usable to deliver an oxidant (oxidizer, 62), a fuel (from 50 or 52), and a diluent (66) to a combustor (14) of a gas turbine engine (10) through four separate passages (62, 60, 68, 66).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to us a fuel nozzle to deliver the three fluids of Draper as taught by Popovic in order to enable high efficiency, substantially complete combustion, with a short residence period and strong flame stability (Popovic [0005]).
Regarding the processor based controller, Brautsch teaches an EGR (exhaust gas recirculation) system comprising a diluting exhaust gas compressor (26, 27) and fuel gas valve(s) (31, 32), where the control system for adjusting the compressor(s) and valve(s) comprises a tangible, machine-readable medium comprising one or more instructions configured to be executed by a processor ([0040, 54]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a computational processor controller as in Brautsch for the control system of Draper in view of Popovic, because Brautsch teaches such processors being usable for modulating exhaust gas compressors and fuel valves in EGR systems such as Draper’s to provide precise and timely control (Brautsch, [0040, 54]); and MPEP2144.04 (III) provides that broadly using an automatic or mechanical means (controller having a processor) to replace a manual activity (if Draper’s control system is not accomplished with a controller having a processor; e.g. is done manually) which accomplished the same result (as in Draper) is not sufficient to distinguish over the prior art. 
claim 19, Draper in view of Popovic and Brautsch teaches all the limitations of the claimed invention as discussed above (including the fuel, oxidant, and diluent injection means comprising a diffusion nozzle). Draper further teaches an exhaust gas compressor (30, 70), wherein the exhaust gas compressor is configured to compress and route only an exhaust gas from the turbine to the turbine combustor along an exhaust recirculation path (52, 92; Figs 1, 3), and wherein at least a portion of the exhaust gas is directed to the combustor as the diluent (Figs, 1, 3).
Regarding claim 20, Draper in view of Popovic and Brautsch teaches all the limitations of the claimed invention as discussed above (including the control system being performed by a processor from a tangible memory as discussed above). Draper further teaches adjusting the flow rates of the portion of the oxidant, the diluent, and the fuel to the turbine combustor to transition from the stoichiometric control mode to a non-stoichiometric control mode to drive a third target load of the turbine (e.g., between 20-50% load; [0058-59]; Fig 5), and wherein the equivalence ratio in the non-stoichiometric control mode is above 1.05 or below 0.95 (equivalence ratio being less than 1.0; Fig 5).

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE SEBASCO CHENG whose telephone number is (469)295-9153.  The examiner can normally be reached on 0700-1500 Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 5712724828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHANIE SEBASCO CHENG/Examiner, Art Unit 3741